Title: From Thomas Jefferson to William Short, 24 April 1792
From: Jefferson, Thomas
To: Short, William


          
            Dear Sir
            Philadelphia Apr. 24. 1792.
          
          [I had sealed my letter before I discovered that I had omitted to desire of you, while at Madrid, to procure if possible some account of the dollars of that country from the earliest to the last, stating their dates, places where coined, weight and fineness. Such a statement, if it can be here in time before the next meeting of Congress (Nov. 1.) to enable them, before we begin our coinage, to place our unit on a proper footing, will be of great and permanent importance.] I beg leave therefore to recommend this commission to your earliest attention. Mr. Rittenhouse is appointed Director of the mint. I am with sincere esteem Dear Sir your affectionate friend & servt.,
          
            Th: Jefferson
          
        